ARMED SERVICES BOA RD OF CONTRACT APPEALS

Appeal of--                                   )
                                              )
Ken Laster Company                            )      ASBCA No. 60845
                                              )
Under Contract No. W912BV-09-D-1013           )

APPEARANCES FOR THE APPELLANT:                       Kenneth E. Crump, Jr., Esq.
                                                     William C. Searcy, Esq.
                                                     Cody A. Reese, Esq.
                                                      Barber & Bartz
                                                      Tulsa, OK

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     Ronald J. Goodeyon, Esq.
                                                     Jennifer A. Aranda, Esq.
                                                      Engineer Trial Attorneys
                                                      U.S. Army Engineer District, Tulsa

                             ORDER OF DISMISSAL

       By letter dated 14 November 2016 to the Board appellant requested that it be
allowed to "withdraw" its appeal. During a conference call between the parties and
the Board on 21November2016 the parties' clarified appellant's request stating
that both parties agreed to a dismissal without prejudice. As far as the status of the
proceedings goes, the government delayed filing its answer based on the withdrawal
request. Accordingly, ASBCA No. 60845 is dismissed without prejudice.

       Dated: 22 November 2016



                                                  CRAIG . CLARKE
                                                  Administ ative Judge
                                                  Armed Services Board
                                                  of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 60845, Appeal of Ken
Laster Company, rendered in conformance with the Board's Charter.

      Dated:




                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                         2